DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 05/14/2021 and 09/10/2021  are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 9, 11-12, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shih et al (US20220116835).

Regarding claim 1, the cited reference Shih discloses a user equipment (UE) in a wireless communication system, the UE comprising: a transceiver; and at least one processor (Fig. 6 illustrates a block diagram of a node 600 for wireless communication which includes a transceiver 606, a processor 608 where ¶0228 discloses that the node 600 may be a UE) configured to: identify preconfigured first information comprising a first list, the first list comprising at least one identifier (ID) of at least one network group providing an initial access to a non-public network (NPN), receive, from at least one base station via the transceiver, second information comprising at least one second list, the at least one second list comprising at least one ID of at least one network group which is supported by the at least one base station and provides the initial access to the NPN (¶0007 discloses receiving NPN information and area information associated with the NPN information via a System Information Block (SIB) Type 1 (SIB1) broadcast by a cell, the NPN information including an NPN ID list and the NPN information is in the form of the SNPN ID list. ¶0087 discloses that the SNPN(s) may be identified by PLMN ID and/or NID broadcast in SIB1 of a cell supporting SNPN. The PNI-NPN may be identified by PLMN ID and/or CAG ID broadcast in SIB1 of a cell supporting PNI-NPN. In some implementations, the NPN scenario may involve at least one of SNPN(s) and PNI-NPN(s) operating a cell. In other words, the cell may be operated (or shared) by at least one of SNPN(s) and PNI-NPN(s). ¶0090 discloses a cell may provide at least two types of White List(s) (e.g., SNPN-specific White List, PNI-NPN-specific White List, normal White List), and/or the NPN information/PLMN information associated with the corresponding White List(s), to the UE via system information or dedicated signaling… the cell may signal the SNPN-specific White List, PNI-NPN-specific White List, and normal White List in different SIBs (e.g., in other System Information (other SI)) via broadcasting and/or unicasting, to the UEs) and based on the first information and the second information, select a network to be initially accessed from a network group corresponding to the at least one ID included in the first list and the at least one ID included in the at least one second list (¶0007 discloses performing (i.e. by UE) a first procedure according to the allowed NPN information when the allowed NPN information is in the form of the CAG ID list, and performing a second procedure according to the allowed NPN information when the allowed NPN information is in the form of the SNPN ID list. The first procedure includes selecting a Public Land Mobile Network (PLMN) to register and selecting the cell to camp on after determining that a first NPN ID in the NPN ID list includes a first PLMN ID and a CAG ID, the first PLMN ID identifying the PLMN, the CAG ID belonging to the CAG ID list, the CAG ID associated with a CAG belonging to the PLMN. The second procedure includes selecting the cell to camp on after determining that a second NPN ID in the NPN ID list includes a second PLMN ID and a Network ID (NID), the second PLMN ID and the NID belonging to the SNPN ID list. ¶0087 discloses the NPN scenario may involve at least one of SNPN(s) and PNI-NPN(s) operating a cell. In other words, the cell may be operated (or shared) by at least one of SNPN(s) and PNI-NPN(s). In some implementations, the UE may apply the NPN information included in (or associated with) the White List(s) and/or the White List(s) including (or associated with) the NPN information when the UE is (pre)configured with allowed NPN information (e.g., by the NAS of the UE, by the AS of the UE). The UE may apply the NPN information included in (or associated with) the White List(s) and/or the White List(s) including (or associated with) the NPN information when the UE selects a selected NPN. ¶0205-¶0207 discloses that the UE may determine that the allowed NPN information is in the form of the CAG ID list. When the allowed NPN information is in the form of the CAG ID list, the UE may perform a first procedure to the allowed NPN information. When the allowed NPN information is in the form of the SNPN ID list, the UE may perform a second procedure according to the allowed NPN information).
Regarding claim 2, the cited reference Shih discloses all limitations of claim 1. Shih further discloses wherein the second information further comprises an ID of a network related to the at least one base station (¶0204 discloses that number of NPN IDs in the NPN ID list may be configured by the cell where ¶0038 discloses that the BS may support the operations of the cells).

Regarding claim 6, the cited reference Shih discloses a base station in a wireless communication system, the base station comprising: a transceiver; and at least one processor configured to(Fig. 6 illustrates a block diagram of a node 600 for wireless communication which includes a transceiver 606, a processor 608 where ¶0228 discloses that the node 600 may be a BS) configured to: transmit, via the transceiver, first information comprising a list, the list comprising at least one identifier (ID) of at least one network group which is supported by the base station and provides an initial access to a non-public network (NPN) (¶0007 discloses receiving NPN information and area information associated with the NPN information via a System Information Block (SIB) Type 1 (SIB1) broadcast by a cell, the NPN information including an NPN ID list. ¶0087 discloses the NPN scenario may involve at least one of SNPN(s) and PNI-NPN(s) operating a cell. In other words, the cell may be operated (or shared) by at least one of SNPN(s) and PNI-NPN(s). In some implementations, the UE may apply the NPN information included in (or associated with) the White List(s) and/or the White List(s) including (or associated with) the NPN information when the UE is (pre)configured with allowed NPN information (e.g., by the NAS of the UE, by the AS of the UE). The UE may apply the NPN information included in (or associated with) the White List(s) and/or the White List(s) including (or associated with) the NPN information when the UE selects a selected NPN. ¶0204 discloses that number of NPN IDs in the NPN ID list may be configured by the cell where ¶0038 discloses that the BS may support the operations of the cells), and receive, from a user equipment (UE) via the transceiver, a request for connection to one network of a network group corresponding to the at least one ID included in the list (¶0184 discloses that the cell may broadcast the system information due to the SI request from a UE where ¶0008 discloses receiving (i.e. by UE) NPN information and area information associated with the NPN information via a SIB1 broadcast by a cell, the NPN information including an NPN ID list). 

Regarding claim 7, the claim is drawn to a base station performing substantially the same features of the method of claim 2. Therefore the claim is subject to the same rejection as claim 2.
Regarding claim 9, the cited reference Shih discloses all limitations of claim 6. Shih further discloses wherein the one network is included in a network group corresponding to the at least one ID of at least one network group preconfigured in the UE (¶0202 discloses that a UE may store allowed NPN information that is in a form of a CAG ID list or in a form of a SNPN ID list. The allowed NPN information may be received by the UE from a network or already stored at the UE before the UE connects to the network or preconfigured in the UE).

Regarding claim 11, the claim is drawn to a method performing substantially the same features performed by the UE in claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 12, the claim is drawn to a method performing substantially the same features performed by the UE in claim 2. Therefore the claim is subject to the same rejection as claim 2.

Regarding claim 16, the claim is drawn to a method performing substantially the same features performed by the base station in claim 6. Therefore the claim is subject to the same rejection as claim 6.

Regarding claim 17, the claim is drawn to a method performing substantially the same features performed in claim 2 . Therefore the claim is subject to the same rejection as claim 2.

Regarding claim 19, the claim is drawn to a method performing substantially the same features performed in claim 9. Therefore the claim is subject to the same rejection as claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 13, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US20220116835), in view of Jin et al (US20220007274).

Regarding claim 3, the cited reference Shih discloses all limitations of claim 1. However, 

Shih does not explicitly teach wherein the second information further comprises information indicating that the at least one base station supports the initial access to the NPN.
In an analogous art Jin teaches wherein the second information further comprises information indicating that the at least one base station supports the initial access to the NPN (¶0231 discloses that the second message includes the NPN identifier of the NPN supported by the first access network device where ¶0096 discloses that the access network device may be a gNB).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Jin so that the terminal device can determine the NS (network slice ) that can be accessed by the terminal device.

Regarding claim 8, the claim is drawn to a base station performing substantially the same features of the method of claim 3. Therefore the claim is subject to the same rejection as claim 3.

Regarding claim 13, the claim is drawn to a method performing substantially the same features performed by the UE in claim 3. Therefore the claim is subject to the same rejection as claim 3.

Regarding claim 18, the claim is drawn to a method performing substantially the same features performed in claim 3. Therefore the claim is subject to the same rejection as claim 3.

Claims 4-5, 10, 14-15, and  20 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US20220116835), in view of Conant et al (US20190289466).

	Regarding claim 4, the cited reference Shih discloses all limitations of claim 1. However, Shih does not explicitly teach wherein credential information of the UE is preconfigured.
In an analogous art Conant teaches wherein credential information of the UE is preconfigured (¶0072 discloses that the wireless device are pre-configured with device credentials).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Conant in order for the device to access 
the provided network.

Regarding claim 5, the cited combination of Shih and Conant discloses all limitations of claim 4. Conant further discloses wherein the at least one processor is further configured to: transmit, to a provisioning server (PS) over the selected network via the transceiver, the credential information of the UE, and receive, from the PS via the transceiver, data (¶0027 discloses that the cloud system 110 verifies that the private network credentials were provided by an authenticated user via an authenticated credential management system 120, and the cloud system 110 also verifies that the authenticated user is authorized to provide private network credentials to the wireless device 140. For at least some embodiments, when the wireless device 140 requests private network credentials, the cloud system 110 provides the private network credentials to the wireless device 140).

Regarding claim 10, the cited reference Shih discloses all limitations of claim 6. However, Shih does not explicitly teach wherein the at least one processor is further configured to: receive, from the UE via the transceiver, credential information of the UE, transmit, to a provisioning server (PS) via the transceiver, the received credential information, receive, from the PS via the transceiver, data, and transmit, to the UE via the transceiver, the received data.
In an analogous art Conant teaches wherein the at least one processor is further configured to: receive, from the UE via the transceiver, credential information of the UE, transmit, to a provisioning server (PS) via the transceiver, the received credential information, receive, from the PS via the transceiver, data, and transmit, to the UE via the transceiver, the received data(¶0027 discloses that the cloud system 110 verifies that the private network credentials were provided by an authenticated user via an authenticated credential management system 120, and the cloud system 110 also verifies that the authenticated user is authorized to provide private network credentials to the wireless device 140. For at least some embodiments, when the wireless device 140 requests private network credentials, the cloud system 110 provides the private network credentials to the wireless device 140).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Conant in order for the device to access 
the provided network.

Regarding claim 14, the claim is drawn to a method performing substantially the same features performed by the UE in claim 4. Therefore the claim is subject to the same rejection as claim 4.

Regarding claim 15, the claim is drawn to a method performing substantially the same features performed by the UE in claim 5. Therefore the claim is subject to the same rejection as claim 5.

Regarding claim 20, the claim is drawn to a method performing substantially the same features performed in claim 10. Therefore the claim is subject to the same rejection as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462